Plan Effective January 1, 2008

 

AT&T INC.

CHANGE IN CONTROL SEVERANCE PLAN

Article 1 – Purpose

The purpose of the AT&T Inc. Change in Control Severance Plan (the “Plan”) is to
foster the continuous employment of key management personnel of the Company and
its Subsidiaries and to reinforce and encourage their continued attention and
dedication to their duties in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control (as defined in Section 2) of
the Company, although no such change is now apparent or contemplated.

Article 2 – Definitions

As used in this Plan, the following terms shall have the respective meanings set
forth below, and, when the meaning is intended, the initial letter of the word
is capitalized:

“Base Salary” means the Participant’s annual rate of base salary in effect
immediately prior to the occurrence of the circumstance giving rise to the
Participant’s termination, or, if greater, the Participant’s annual rate of base
salary in effect immediately prior to the Change in Control.

“Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the Ultimate Parent (as defined below under
Change in Control).

“Bonus Amount” means a Participant’s target annual bonus for the fiscal year in
which the change in control occurs or in which Participant’s Date of Termination
occurs, whichever is greater.

“Cause” means (i) the willful and continued failure by a Participant to
substantially perform his or her duties with the Company and its Subsidiaries
(other than any such failure resulting from his or her incapacity due to
physical or mental impairment, or any such actual or anticipated failure after
the issuance of a notice of termination by him or her for Good Reason) after a
written demand for substantial performance is delivered to the Participant by
the Company which demand specifically identifies the manner in which the Company
believes that he or she has not substantially performed his or her duties, or
(ii) the willful engaging by a Participant in conduct which is demonstrably and
materially injurious to the Company or any Subsidiary, monetarily or otherwise.
For purposes of this definition, no act, or failure to act, on a Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company and its Subsidiaries.
Notwithstanding the foregoing, a Participant shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him or
her a copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice to the
Participant and an opportunity for him or her, together with counsel, to be
heard before the Board), finding that in the good faith opinion of

 

 

 



the Board the Participant was guilty of the conduct set forth above in
clauses (i) or (ii) of the first sentence of this definition and specifying the
particulars thereof in detail.

“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the shareowners of
the Company in substantially the same proportions as their ownership of stock of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the total voting power represented
by the Company’s then outstanding voting securities, or (ii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new Director whose
election by the Board of Directors or nomination for election by the Company’s
shareowners was approved by a vote of at least two-thirds (2/3) of the Directors
then still in office who either were Directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof, or (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation (such post-merger
surviving entity the "Ultimate Parent"), or the shareowners of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all the Company’s
assets.

“Committee” means the Human Resources Committee of the Board.

“Company” means AT&T Inc.

“Date of Termination” means the last day of a Participant's employment with the
Company and its Subsidiaries as determined under Section 4.1 of the Plan.

“Disability” has the meaning ascribed under the relevant Employer’s long-term
disability plan.

“Employee” means any person employed as an employee by an Employer and paid on
an Employer’s employee payroll system, excluding persons hired for a fixed
maximum term and excluding persons who are neither citizens nor permanent
residents of the United States, all as determined by the Employer. For purposes
of this Plan, a person on a Leave of Absence who otherwise would be an Employee
shall be deemed to be an Employee.

“Employer” means the Company or any of its Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934.

 

 

-2-

 

 



“Executive Officer” means a person who has been identified by the Company as an
executive officer under Rule 3b-7 of the Securities Exchange Act of 1934 prior
to a Change in Control.

“Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events after a Change in Control: (i) the
assignment to the Participant of any duties inconsistent with his or her
title(s) or status immediately prior to the Change in Control, or a substantial
adverse alteration in the nature or status of his or her responsibilities from
those in effect immediately prior to the Change in Control; (ii) a reduction in
the Participant’s annual base salary, target short-term or long term incentive
award opportunity (including any current payments that may be made thereunder,
such as the payment of dividend equivalents) as in effect immediately prior to
the Change in Control, except for across-the-board salary reductions similarly
affecting all officers of the Company and its Subsidiaries and all managers in
equivalent positions of any person in control of the Company; (iii) the failure
to pay to the Participant any portion of his or her current compensation or
deferred compensation under any compensation or benefit program within seven
(7) days of the date such payment is due; (iv)  the failure to continue to
provide the Participant with benefits substantially similar to those enjoyed by
him or her under the pension, life insurance, medical, health, accident and
disability plans, or any fringe benefit material to the Participant that he or
she was eligible for at the time of the Change in Control; the direct or
indirect material reduction in any of such benefits; or the failure to provide
the Participant with the number of paid vacation days to which he or she is
entitled on the basis of his or her duration of service with the Company and its
Subsidiaries, in accordance with the Employer's normal vacation policy in effect
immediately prior to the Change in Control; (v) the failure to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Plan, as contemplated in Article 7; or (vi) any purported termination of the
Participant’s employment after a Change in Control which is not effected
pursuant to a notice of termination satisfying the requirements of Sections 4.1
and 8.1 (for purposes of this Plan, no such purported termination shall be
effective); provided, however, that a good faith determination within ninety
(90) days of the occurrence of a Change in Control by a Participant who is the
Chief Executive Officer of the Company (the “CEO”) or who was an Executive
Officer on January 1, 1990 that, as a result of such Change in Control, he or
she is not able to discharge his or her duties effectively shall constitute Good
Reason.

An isolated, insubstantial and inadvertent action taken in good faith
implicating clauses (i), (iv), (v) or (vi) of this definition which is fully
corrected by the Company prior to the Date of Termination specified in the
notice of termination shall not constitute Good Reason. A Participant’s right to
terminate his or her employment for Good Reason shall not be affected by his or
her incapacity due to physical or mental impairment. A Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

“Leave of Absence” shall mean when a Participant is absent from employment with
an Employer on a formally granted leave of absence (i.e., the absence is with
formal permission in order to prevent a break in the continuity of term of
employment, which permission is granted (and not revoked) in conformity with the
rules of the Employer that employs the individual, as adopted from time to
time). For purposes of this Plan, a Leave of Absence shall be deemed to

 

 

-3-

 

 



also include a transfer by an Employer of a person to, and continuous employment
by, an entity for a rotational work assignment. To be a rotational work
assignment, the Employer must have indicated in writing to the person that the
person was to be rehired by the Employer upon termination of the rotational work
assignment.

“Officer Level Employee” means any Executive Officer and any Employee who is an
“officer level” Employee for compensation purposes as shown on the records of
the Company and its Subsidiaries.

“Participant” means the CEO, each Officer Level Employee who has in effect on
September 28, 2006 a Severance Benefits – Change in Control Agreement with the
Company, and each other Officer Level Employee (i) who is designated from time
to time in writing by the CEO and (ii) whose designation is evidenced in writing
by a notification of participation to the Employee signed by the CEO. A person
shall cease to be a Participant upon (a) the Participant’s Termination of
Employment prior to a Potential Change in Control or (b) the Board, the
Committee or the CEO determining, in their sole discretion, that the person
shall cease to qualify for benefits under this Plan (but any such determination
made in respect of a Participant shall be considered an amendment of the Plan
adverse to the interests of the affected Participant and is subject to the
provisions of Section 8.5).

“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control or (ii)  the Board adopts a resolution to the
effect that, for purposes of this Plan, a potential change in control of the
Company has occurred.

“Qualifying Termination” means a Participant’s Termination of Employment during
the Termination Period (i) by the Company and its Subsidiaries other than for
Cause or (ii) by the Participant for Good Reason. Termination of Employment on
account of death, Disability or Retirement shall not be treated as a Qualifying
Termination.

“Retirement” means the Participant’s mandatory retirement in accordance with the
Employer’s mandatory retirement age policy, if any, for officers prior to a
Change in Control or in accordance with any retirement arrangement established
with the Participant’s consent with respect to him or her; provided, however,
that a Participant's termination for Good Reason shall not constitute
Retirement.

“Subsidiary” means any corporation, partnership, venture or other entity in
which the Company holds, directly or indirectly, a fifty percent (50%) or
greater ownership interest. The Committee may, at its sole discretion,
designate, on such terms and conditions as the Committee shall determine, any
other corporation, partnership, limited liability company, venture or other
entity a Subsidiary for purposes of this Plan.

“Termination of Employment” means the event where the Employee ceases to be an
Employee of any Employer, including but not limited to where the Employer ceases
to be a Subsidiary.

 

 

-4-

 

 



“Termination Period” means the period of time beginning with a Change in Control
and ending on the second anniversary of such Change in Control.

Article 3 – Effectiveness of the Plan

This Plan shall be effective as of January 1, 2007. Nothing in this Plan shall
be deemed to entitle any Participant to continued employment with any Employer,
and if a Participant's employment with any Employer terminates prior to a Change
in Control, the Participant shall have no rights under this Plan (except in the
case of a Qualifying Termination).

Article 4 – Payments Upon a Qualifying Termination

 

4.1

Termination of Employment.

(a)          Notice of Termination. Any purported termination of a Participant’s
employment during the Termination Period by an Employer or by a Participant
shall be communicated by written notice of termination to the other party in
accordance with this Section 4.1 and Section 8.1 (regarding notices). For
purposes of this Plan, a “notice of termination” shall mean a notice which shall
indicate the specific termination provision in this Plan relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for the Participant’s Termination of Employment under the provision so
indicated. The failure by the Participant or the Employer to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Participant or the Employer hereunder or
preclude the Participant or the Employer from asserting such fact or
circumstance in enforcing the Participant’s or the Employer’s rights hereunder.

(b)          Date of Termination. If a Participant has a Qualifying Termination,
the Date of Termination shall be the date specified in the notice of termination
(which, in the case of a termination other than for Cause or a termination for
Good Reason shall not be less than fifteen (15) nor more than sixty (60) days
from the date such notice is given). If a Participant's Termination of
Employment is for Cause, the Date of Termination shall not be less than thirty
(30) days from the date notice is given. In the event of a dispute arising out
of the Participant’s Termination of Employment, the Date of Termination will be
determined in accordance with Section 4.1(c).

(c)          Disputes Involving Termination. If within fifteen (15) days after
any notice of termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this provision), the party
receiving such notice of termination notifies the other party that a dispute
exists concerning whether the termination is a Qualifying Termination or for
Cause, the Date of Termination shall be the date on which the dispute is finally
resolved either by mutual written agreement of the parties, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected); provided, however, that if the dispute is not
resolved prior to the end of the

 

 

-5-

 

 



Termination Period, the Termination Period shall be extended so as not to
deprive the Participant of the benefits under Section 4.2 in respect of such
termination; provided further, that the Date of Termination shall be extended by
a notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. During the pendency of any such dispute, the Employer will continue
to pay the Participant his or her full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue the Participant as a participant in all compensation,
benefit and insurance plans in which he or she was participating when the notice
giving rise to the dispute was given, until the dispute is finally resolved in
accordance with this provision. Amounts paid under this provision are in
addition to all other amounts due under this Plan and shall not be offset
against or reduce any other amounts due under this Plan.

 

4.2

Severance Payments.

If the Participant has a Qualifying Termination, then, subject to the
Participant’s execution of a Release in the form attached to this Plan as
Schedule A (the “Release”) the Company shall or shall cause the Employer to
provide to the Participant:

(a)          his or her full base salary through the Date of Termination at the
rate in effect at the time notice of termination is given, plus all other
amounts to which he or she is entitled under any compensation plan in effect
immediately prior to the Change in Control, at the time such payments are due;
provided that, for purposes of determining the amount to which a Participant is
entitled under the Financial Counseling Program, he or she shall be regarded as
having retired under the terms of the program; and

(b)          within five (5) days following the Date of Termination (or, if
later, the execution by the Participant of the Release), a lump sum cash payment
equal to the result of multiplying (i) the sum of (A) the Participant’s Base
Salary, plus (B) the Participant’s Bonus Amount by (ii) 2.99; provided, however,
that if the amount of such payment cannot be finally determined on or before
such day, the Participant shall be paid an estimate, as determined in good faith
by the Company of the minimum amount of such payment and the remainder of such
payment (together with interest at the rate provided in section 1274(b)(2)(B) of
the Internal Revenue Code of 1986, as amended (the “Code”)) as soon as the
amount thereof can be determined, but in no event later than the thirtieth
(30th) day after the Date of Termination; provided further that, in the event
that the amount of the estimated payment exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan to the
Participant, payable on the fifth (5th) day after demand by the Company
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code); and

(c)          if the Participant is not otherwise entitled to such benefits at no
cost to him or her pursuant to the terms of such plans, for a thirty six (36)
month period from the Date of Termination or until December 31 of the year in
which the Participant reaches age sixty-five (65), whichever is the shorter
period (the “Benefit Period”), life, health

 

 

-6-

 

 



and dental benefits (including dependent coverage) substantially similar to
those that he or she was receiving immediately prior to the Date of Termination,
and such benefits shall be provided at no cost to the Participant.
Notwithstanding the foregoing, the Participant shall not be provided any benefit
pursuant to this Section 4(c) if an equivalent benefit is actually received by
the Participant during the Benefit Period following his or her Date of
Termination and any such benefit actually received by the Participant shall be
reported by the Participant to the Company; and

(d)          if the Participant is subject to any excise tax imposed under
Section 4999 of the Code (the “Excise Tax”) by reason of the Change in Control
and the prior deferral of income (whether or not the Participant has a
Qualifying Termination), then the Company shall pay to the Participant an amount
as specified in Schedule B.

(e)          Except as otherwise expressly provided pursuant to this Plan, this
Plan shall be construed and administered in a manner which avoids duplication of
compensation and benefits which may be provided under any other plan, program,
policy, or other arrangement or individual contract. In the event a Participant
is covered by any other plan, program, policy, individually negotiated agreement
or other arrangement, in effect as of his or her Date of Termination, that may
duplicate the payments and benefits provided for in this Article 4, the Company
may reduce or eliminate the duplicative benefits provided for under the Plan.

(f)           This Plan does not abrogate any of the usual entitlements which a
Participant has or will have, first, while a regular employee, and subsequently,
after termination, and thus a Participant shall be entitled to receive all
benefits payable to him or her under each and every qualified plan, welfare plan
and any other plan or program relating to benefits and deriving from his or her
employment with the Company and it Subsidiaries, but solely in accordance with
the terms and provisions thereof.

Article 5 – Withholding Taxes

The Company and its Subsidiaries may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, is required to be withheld.

Article 6 – Certain Additional Agreements under Section 409A

6.1              Delay of Payment. In the event the payment of any amounts under
this Plan would be treated as non-qualified deferred compensation under
Section 409A of the Code ("Section 409A"), such payment will be delayed for six
(6) months after the Date of Termination if required in order to avoid
additional tax under Section 409A. If a Participant dies within six (6) months
following such termination of employment, any such delayed payments shall not be
further delayed, and shall be immediately payable to his or her estate in
accordance with the applicable provisions of this Plan.

 

 

-7-

 

 



6.2              No Adverse Action. No Employer will take any action that would
expose any payment or benefit to a Participant under this Plan to the additional
tax imposed under Section 409A of the Code, unless (i) the Employer is obligated
to take the action under an agreement, plan or arrangement, (ii) a Participant
requests the action, (iii) the Employer advises such Participant in writing that
the action may result in the imposition of the additional tax and (iv) such
Participant subsequently requests the action in a writing that acknowledges that
he or she will be responsible for any effect of the action under Section 409A.

Article 7 – Successors; Binding Agreement

7.1             The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to
unconditionally assume all of the obligations of the Company and its
Subsidiaries hereunder. Failure of the Company to obtain such assumption prior
to the effectiveness of any such succession shall constitute Good Reason
hereunder and shall entitle the Participants to compensation and other benefits
in the same amount and on the same terms as the Participants would be entitled
hereunder if they had a Qualifying Termination, except that for purposes of
implementing the foregoing, the date on which any succession becomes effective
shall be deemed the Date of Termination.

7.2             The benefits provided under this Plan shall inure to the benefit
of and be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant shall die while any amounts would be payable to the
Participant hereunder had the Participant continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

Article 8 – Miscellaneous

 

8.1

Elections and Notices.

Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind under this Plan shall be made on forms prepared by the
Company or its General Counsel, Secretary or Assistant Secretary, or their
respective delegates or shall be made in such other manner as permitted or
required by the Company or its General Counsel, Secretary or Assistant
Secretary, or their respective delegates, including through electronic means,
over the Internet or otherwise. An election shall be deemed made when received
by the Company (or its designated agent, but only in cases where the designated
agent has been appointed for the purpose of receiving such election), which may
waive any defects in form.

If not otherwise specified by this Plan or the Company, any notice or filing
required or permitted to be given to the Company under the Plan shall be
delivered to the principal office of the Company, directed to the attention of
the Senior Executive Vice President

 

 

-8-

 

 



in charge of Human Resources for the Company or his or her successor. Such
notice shall be deemed given on the date of delivery.

Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
the Employer or, at the option of the Company, to the Participant’s e-mail
address as shown on the records of the Employer. It is the Participant’s
responsibility to ensure that the Participant’s addresses are kept up to date on
the records of the Employer. In the case of notices affecting multiple
Participants, the notices may be given by general distribution at the
Participants’ work locations.

 

8.2

No Mitigation; Resolution of Disputes and Costs.

(a)          In no event shall the Participant be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
the Participant under any of the provisions of this Plan and, except as provided
in Section 4.2(c), such amounts shall not be reduced whether or not the
Participant obtains other employment.

(b)          Participants may submit claims for benefits by giving notice to the
Company pursuant to Section 8.1. If a Participant believes that he or she has
not received coverage or benefits to which he or she is entitled under the Plan,
the Participant may notify the Company in writing of a claim for coverage or
benefits. If the claim for coverage or benefits is denied in whole or in part,
the Company shall notify the applicant in writing of such denial within thirty
(30) days (which may be extended to sixty (60) days under special
circumstances), with such notice setting forth: (i) the specific reasons for the
denial; (ii) the Plan provisions upon which the denial is based; (iii) any
additional material or information necessary for the applicant to perfect his or
her claim; and (iv) the procedures for requesting a review of the denial. Upon a
denial of a claim by the Company, the Participant may: (i) request a review of
the denial by the Board or, where review authority has been so delegated, by
such other person or entity as may be designated by the Board for this purpose;
(ii) review any Plan documents relevant to his or her claim; and (iii) submit
issues and comments to the Board or its delegate that are relevant to the
review. Any request for review must be made in writing and received by the Board
or its delegate within sixty (60) days of the date the applicant received notice
of the initial denial, unless special circumstances require an extension of time
for processing. The Board or its delegate will make a written ruling on the
applicant’s request for review setting forth the reasons for the decision and
the Plan provisions upon which the denial, if appropriate, is based. This
written ruling shall be made within thirty (30) days of the date the Board or
its delegate receives the applicant’s request for review unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible, but not later than sixty
(60) days after receipt of the request for review. All extensions of time
permitted by this Section 18 will be permitted at the sole discretion of the
Board or its delegate. If the Board does not provide the Participant with
written notice of the denial of his or her appeal, the

 

 

 

-9-

 

 



Participant’s claim shall be deemed denied. 1

(c)          Notwithstanding anything in this Plan to the contrary, any court,
tribunal or arbitration panel that adjudicates any dispute, controversy or claim
arising between a Participant and any Employer, or any of their delegates or
successors, in respect of a Participant’s Qualifying Termination, will apply a
de novo standard of review to any determinations made by such person. Such de
novo standard shall apply notwithstanding the grant of full discretion hereunder
to any such person or characterization of any such decision by such person as
final, binding or conclusive on any party.

(d)          If any contest or dispute shall arise under this Plan involving a
Participant’s Termination of Employment or involving the failure or refusal of
any Employer to perform fully in accordance with the terms hereof, the Company
shall or shall cause the Employer to reimburse the Participant on a current
basis for all reasonable legal fees and related expenses, if any, incurred by
the Participant in connection with such contest or dispute (regardless of the
result thereof), together with interest at the rate provided in
section 1274(b)(2)(B) of the Code, such interest to accrue thirty (30) days from
the date the Company receives the Participant’s statement for such fees and
expenses through the date of payment thereof, regardless of whether or not the
Participant’s claim is upheld by a court of competent jurisdiction or an
arbitration panel; provided, however, that the Participant shall be required to
repay immediately any such amounts to the Company to the extent that a court or
an arbitration panel issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced by the Participant in bad faith.

8.3              Survival. The respective obligations and benefits afforded to
the Company and the Participant as provided in Articles 4 (to the extent that
payments or benefits are owed as a result of a Qualifying Termination that
occurs during the term of this Plan), 5, 6, 7 and 8 shall survive the
termination of this Plan.

 

8.4

Governing Law; Validity.

To the extent not preempted by Federal law, the Plan, and all benefits and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Delaware, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.

 

                                        

1

Difference from current contract form: dispute resolution procedure is new, no
procedure was previously specified

 

 

-10-

 

 



 

8.5             Amendment and Termination. The Board or the Committee may amend
(and, by amendment, terminate) this Plan at any time; provided, however, that
(i) no amendment that reduces or eliminates any benefit or other entitlement of
any Participant or that is otherwise adverse to the interests of a Participant
(an “Adverse Amendment”) may take effect prior to the beginning of any calendar
year and any such amendment shall be void and of no effect unless the
Participant was notified of such amendment by September 30 of the prior year,
(ii) no Adverse Amendment may be adopted during the period of time beginning on
a Potential Change in Control and ending on the earlier of (a) the termination
of the agreement that constituted the Potential Change in Control and (b) the
second anniversary of the resulting Change in Control, without the Participant’s
written consent, and (iii) no Adverse Amendment may be adopted during the period
commencing on a Change in Control and ending on the second anniversary of the
Change in Control without the Participant’s written consent. The restrictions on
amendments set forth in the prior sentence shall not apply to any amendment
adopted within the period specified in clauses (ii) or (iii), above, if the
following three conditions are satisfied: (1) the amendments do not take effect
until the expiration of the periods, as applicable, set forth in such clauses,
(2) each adversely affected Participant receives written notice of the adoption
of such amendments within ten (10) days of such adoption and (3) such written
notice is provided at least ninety (90) days prior to such amendments taking
effect.

8.6             Interpretation and Administration. The Plan shall be
administered by the Board. The Board may delegate any of its powers under the
Plan to a committee thereof or prior to a Change in Control, to the CEO. Unless
otherwise provided in this Plan, actions of the Board or such committee shall be
taken by a majority vote of its members. All references to the “Board” herein
shall be deemed to be references to such delegate, as appropriate. The Board
shall have the authority (i) to exercise all of the powers granted to it under
the Plan, (ii) to construe, interpret and implement the Plan, (iii) to
prescribe, amend and rescind rules and regulations relating to the Plan, (iv) to
make all determinations necessary or advisable in administration of the Plan and
(v) to correct any defect, supply any omission and reconcile any inconsistency
in the Plan.

8.7             Type of Plan. This Plan is intended to be, and shall be
interpreted as an unfunded employee welfare plan under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, to the extent that it
provides welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees.

8.8              Nonassignability. Benefits under the Plan may not be sold,
assigned, transferred, pledged, anticipated, mortgaged, or otherwise encumbered,
transferred, hypothecated, or conveyed in advance of actual receipt of the
amounts, if any, payable hereunder, or any part thereof by the Participant.

 

 

-11-

 

 



Schedule A

RELEASE AND WAIVER

I, ________________, hereby fully waive and forever release and discharge
Company, AT&T, any and all other subsidiaries of Company and of AT&T, their
officers, directors, agents, servants, employees, successors and assigns and any
and all employee benefit plans maintained by AT&T or any subsidiary thereof
and/or any and all fiduciaries of any such plan from any and all common law
and/or statutory claims, causes of action or suits of any kind whatsoever
arising from or in connection with my past employment by Company (and any AT&T
subsidiary to the extent applicable) and/or my separation therefrom, including
but not limited to claims, actions, causes of action or suits of any kind
allegedly arising under the Employee Retirement Income Security Act (ERISA), as
amended, 29 USC §§ 1001 et seq.; the Rehabilitation Act of 1973, as amended, 29
USC §§ 701 et seq.; the Civil Rights Acts of 1866 and 1870, as amended, 42 USC
§§ 1981, 1982 and 1988; the Civil Rights Act of 1871, as amended, 42 USC §§ 1983
and 1985; the Civil Rights Act of 1964, as amended, 42 USC § 2000d et seq.; the
Americans With Disabilities Act, as amended, 42 USC §§ 12101 et seq., and the
Age Discrimination in Employment Act of 1967 (ADEA), as amended, 29 USC §§ 621
et seq., known and unknown. In addition, I, ___________, agree not to file any
lawsuit or other claim seeking monetary damage or other relief in any state or
federal court or with any administrative agency against any of the
aforementioned parties in connection with or relating to any of the
aforementioned matters. Provided, however, by executing this Release and Waiver,
I, ________________, do not waive rights or claims that may arise after the date
of execution; provided further, however, this Release and Waiver shall not
affect my right to receive or enforce through litigation, any indemnification
rights to which I am entitled as a result of my past employment by the Company
or contract rights pursuant to the Agreement and Release and Waiver of Claims
entered into contemporaneously herewith and, if applicable, any subsidiary of
AT&T; and, provided further, this Release and Waiver shall not affect the
ordinary distribution of benefits/entitlements, if any, to which I am entitled
upon termination from Company; it being understood by me that said
benefits/entitlements, if any, will be subject to and provided in accordance
with the terms and conditions of their respective governing plan and this
Agreement.

 

 

A-1

 

 



Schedule B

Additional Reimbursement Payments by the Company

(a)          Pursuant to Section 4.2(d) of the Plan, in the event it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of the Participant (whether
pursuant to the terms of this Plan or otherwise, but determined without regard
to any additional payments required under this Schedule B) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Participant with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to the Participant
an additional payment (a “Reimbursement Payment”) in an amount such that after
payment by the Participant of all taxes (including any Excise Tax) imposed upon
the Reimbursement Payment, the Participant retains an amount of the
Reimbursement Payment equal to the Excise Tax imposed upon the Payments;
provided, however, that the Company shall have the obligation to make a
Reimbursement Payment only to the extent the Participant is subject to the
Excise Tax by virtue of the reduction of his or her “base amount” (as defined in
Section 280G(b)(3) of the Code) by reason of his or her election to defer a
portion of his or her compensation payable during the applicable period (such
Excise Tax, a “Qualifying Excise Tax”). For purposes of determining the amount
of the Reimbursement Payment, the Participant shall be deemed to (i) pay federal
income taxes at the highest marginal rates of federal income taxation for the
calendar year in which the Reimbursement Payment is to be made and (ii) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Reimbursement Payment is to be made, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(b)          Subject to the provisions of Paragraph (a), all determinations
required to be made under this Schedule B, including whether and when a
Reimbursement Payment is required, the amount of such Reimbursement Payment, the
amount of any Option Redetermination (as defined below), and the assumptions to
be utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Company or the Participant
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). For the avoidance of doubt, the
Accounting Firm may use the Option Redetermination amount in determining the
reduction of the Payments to the Safe Harbor Cap. Notwithstanding the

 

 

C-1

 

 



foregoing, in the event (i) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company, and the Company shall
enter into any agreement reasonably requested by the Accounting Firm in
connection with the performance of the services hereunder. The Reimbursement
Payment under this Schedule B with respect to any Payments shall be made no
later than thirty (30) days following such Payment. If the Accounting Firm
determines that no Qualifying Excise Tax is payable by a Participant, it shall
furnish the Participant with a written opinion to such effect, and to the effect
that failure to report the Qualifying Excise Tax, if any, on the Participant’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. The Determination by the Accounting Firm shall be
binding upon the Company and the Participant.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made (“Underpayment”) or
Reimbursement Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event the amount of the Reimbursement Payment is less than the amount
necessary to reimburse the Participant for the Qualifying Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of the Participant. In the event the amount of the Reimbursement
Payment exceeds the amount necessary to reimburse the Participant for the
Qualifying Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Participant (to the extent the Participant has received a refund if the
applicable Qualifying Excise Tax has been paid to the Internal Revenue Service)
to or for the benefit of the Company. The Participant shall cooperate, to the
extent his or her expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax. In the event that
the Company makes a Reimbursement Payment to the Participant and subsequently
the Company determines that the value of any accelerated vesting of stock
options held by the Participant shall be redetermined within the context of
Treasury Regulation §1.280G-1 Q/A 33 (the “Option Redetermination”), the
Participant shall (i) file with the Internal Revenue Service an amended federal
income tax return that claims a refund of the overpayment of the

 

 

C-2

 

 



Qualifying Excise Tax attributable to such Option Redetermination and (ii)
promptly pay the refunded Qualifying Excise Tax to the Company; provided that
the Company shall pay all reasonable professional fees incurred in the
preparation of the Participant’s amended federal income tax return. If the
Option Redetermination occurs in the same year that the Reimbursement Payment is
included in the Participant’s taxable income, then in addition to returning the
refund to the Company, the Participant will also promptly return to the Company
any tax benefit realized by the return of such refund and the return of the
additional tax benefit payment (all determinations pursuant to this sentence
shall be made by the Accounting Firm).

 

 

 

C-3

 

 

 

 